*862ORDER
Michael Kemp appeals the denial of his Rule 29.15 motion for ineffective assistance on the part of his counsel, Gerald Mueller. His motion alleged ineffective assistance because: (1) during cross-examination of Investigator Curtis Quick, Mueller failed to elicit that during Kemp’s police interview on October 30, 1999, the police did not tell him two other individuals who were involved in the robbery-murder were already in police custody; and (2) Mueller failed to impeach Investigator Quick when he testified that during the October 30th interview, Kemp did not allude to being threatened by any of the other robbery participants. The trial court found that Mueller acted in a reasonably competent manner and that Kemp did not suffer any prejudice as a result of the two alleged points of error. Kemp appeals this decision as clearly erroneous.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).